 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARIA ANTONIA FRANCO,                             No. 1:18-cv-00057-DAD-SKO (HC)
12                       Petitioner,                    ORDER CONSTRUING MOTION FOR
                                                        RELIEF AS MOTION FOR EXTENSION
13           v.                                         OF TIME
                                                        [Doc. 30]
14    JANEL ESPINOZA, Warden,
                                                        ORDER GRANTING PETITIONER
15                       Respondent.                    EXTENSION OF TIME TO FILE
                                                        OBJECTIONS
16
                                                        [THIRTY DAY DEADLINE]
17

18          Petitioner is a state prisoner proceeding with a petition for writ of habeas corpus pursuant

19   to 28 U.S.C. § 2254. She is represented in this action by Marc Eric Norton, Esq.

20          On June 6, 2019, the Court issued Findings and Recommendations to deny the petition

21   with prejudice. (Doc. 29.) The parties were granted thirty days to file objections. Neither party

22   filed objections within the allotted time; however, on August 26, 2019, Petitioner filed a motion

23   for relief pursuant to Fed. R. Civ. Proc. § 60(b). (Doc. 30.) Respondent did not file an

24   opposition.

25                                              DISCUSSION

26          Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

27   district court. In this case, a final order has not been entered. Therefore, the Court will construe

28   the motion for relief from judgment as a motion for extension of time.
                                                        1
 1            In his motion, Counsel for Petitioner states that, for an unknown reason, he did not receive

 2   a copy of the Findings and Recommendations. Counsel states that he was unable to locate a copy

 3   of the Findings and Recommendations in any of his email folders; therefore, he believes he did

 4   not receive the transmission. A review of the Court’s docket shows that a copy of the Findings

 5   and Recommendations was transmitted on June 6, 2019, to Counsel’s two email accounts of

 6   record. It is therefore unknown why Counsel did not receive the email. In light of the foregoing,

 7   the Court finds good cause to grant an extension of time to file objections.

 8                                                 ORDER

 9            Accordingly, it is HEREBY ORDERED that Petitioner’s motion for relief from judgment

10   (Doc. 30) is CONSTRUED as a motion for extension of time, and Petitioner is GRANTED an

11   extension of time of thirty days from the date of service of this order to file objections. Further,

12   Respondent MAY FILE a reply to objections within ten after the date the objections are filed.

13
     IT IS SO ORDERED.
14

15   Dated:     October 21, 2019                                   /s/   Sheila K. Oberto               .
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
